Citation Nr: 1808641	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-40 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Education Center located at the Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in June 2012, when it was remanded so the Veteran could be scheduled for a Travel Board hearing.  The Veteran appeared at a hearing before the undersigned in December 2015.  


FINDINGS OF FACT

1.  The Veteran's delimiting date for MGIB benefits was February 29, 2008.

2.  The Veteran filed a claim for an extended period of eligibility within one year his delimiting date.

3.  It was medically infeasible for the Veteran to complete an education training program from July 9, 2004 to March 22, 2005 due to injuries sustained in a motor vehicle accident.


CONCLUSION OF LAW

The criteria for an extension of eligibility for MGIB benefits for the period from July 9, 2004 to March 22, 2005 have been met.  38 U.S.C. § 3031 (2012); 38 C.F.R. § 21.7050, 21.7051(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the MGIB, veterans are generally entitled to a ten-year period of educational assistance following the date of their discharge from service.  38 U.S.C. § 3031(a); 38 C.F.R. § 21.7050(a).  This delimiting date marks the end of eligibility for educational assistance.  Id.  In this case, the Veteran separated from active duty on February 28, 1998; therefore, his delimiting date for MGIB benefits was February 29, 2008.

VA shall grant an extension of the delimiting period when the claimant was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the claimant's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  Id.  VA will not consider a claimant who is disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the claimant was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  Id.

VA must receive a claim for an extended period of eligibility by the later of two dates:  (1) the date the claimant's original period of eligibility ended, or (2) the date claimant's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

Here, the Veteran filed a claim for MGIB benefits in November 2008.  Shortly thereafter, he received notice that his claim was denied because it was received after his delimiting date.  In December 2008, the Veteran filed a notice of disagreement regarding the November 2008 decision with a written statement requesting an extended period of eligibility.  The Board liberally construes the Veteran's statement as a claim for an extended period of eligibility.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  Thus, the record establishes the Veteran filed a claim for an extended period of eligibility within one year of his delimiting date.

The Board also finds it was medically infeasible for the Veteran to complete an education training program from July 9, 2004 to March 22, 2005 due to injuries sustained in a motor vehicle accident.  The evidence of record establishes the Veteran was in a motor vehicle accident on July 9, 2004, in which he severely injured his neck, back, and knees.  He began physical therapy immediately thereafter.  A September 2004 orthopedic consultation report indicates the Veteran was incapable of returning to work because of his injuries.  The Veteran was eventually referred to a neurosurgeon, S.J., M.D., for specialized treatment.  On March 22, 2005, S.J., M.D. determined the Veteran had reached "maximum medical improvement" with only a five percent disability rating remaining for his neck, back and knee, and the Veteran was discharged from further care with the practice.  Although there is limited evidence regarding the level of physical disability from September 2004 to March 2005, the Board resolves reasonable doubt in the Veteran's favor and finds it was medically infeasible for the Veteran to complete an education training program during this period.

The Board finds the preponderance of evidence is against a finding that it was medical infeasible for the Veteran to complete an education training program after March 22, 2005.  As previously noted, S.J., M.D., determined the Veteran had reached "maximum medical improvement" on March 22, 2005 and discharged him from his practice.  A September 2005 orthopedic consultation report indicates the Veteran's reported symptoms were no longer significant enough to warrant further evaluation or treatment.  During the December 2015 hearing before the undersigned, the Veteran testified he was on short-term disability "for a few months" after the July 2004 motor vehicle accident, but returned to work thereafter.  The Veteran conceded he was unable to recall the exact period of short-term disability, but estimated it to be no more than five months.  The Board notes this period is encompassed by the period September 2004 to March 2005.  In sum, the evidence establishes the Veteran was able to return to normal activities such as work and school by March 2005.

The Board acknowledges treatment records after March 2005 reference residual symptoms of the injuries sustained in the July 2004 motor vehicle accident, such as chronic pain, but there is no indication these symptoms were so severe as to prevent the Veteran from initiating or completing an education program.  The Board also notes the record includes a September 2009 letter from the Veteran's treating physician that indicates the Veteran was capable of attending school at that time.  This letter does not address the first date on which the Veteran was capable of returning to school following the July 2004 motor vehicle accident.  The Board interprets this letter as simply indicating that there was no physical or mental disability at the time of that consultation that would prevent the Veteran from completing an education program.  Thus, it does not establish the first day the Veteran's physical disability no longer prevented him from beginning or resuming an education program.

In sum, the Board finds the Veteran was prevented from initiating or completing an education program for a period of a few months after his July 2004 motor vehicle accident.  Resolving reasonable doubt in the Veteran's favor, the Board finds this period extended through March 2005, at which time it was determined he reached "maximum medical improvement" and no longer needed treatment on a consistent basis.  The preponderance of evidence is against a finding that physical or mental disability prevented the Veteran from completing an education program after March 2005.  Thus, an extension of eligibility for MGIB benefits for the period from July 9, 2004 to March 22, 2005, but no further, is warranted.


ORDER

Entitlement to an extension of eligibility for MGIB benefits for the period from July 9, 2004 to March 22, 2005 is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


